Citation Nr: 0947063	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to August 29, 2003, 
for award of non service connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board regrets the additional delay caused to the 
Veteran by this remand, given the state of the record we 
nonetheless find that a remand is required for additional 
development.  Specifically, while the Veteran notified the 
April 2004 VA examiner that she was in receipt of Social 
Security Administration (SSA) disability benefits, copies of 
these record do not appear in the claim's file.  Likewise, 
while the Veteran told the April 2004 VA examiner that she 
received treatment at the Detroit VA Medical Center as well 
as at Harbor Light, Hutzel Hospital, and Lighthouse, it does 
not appear that all of her treatment records from all these 
facilities appear in the claim's file.  

Therefore, since the effective date for an award of non 
service connected disability pension benefits may be up to 30 
days before the Veteran filed her claim if the record shows 
her disability was so incapacitating that it prevented her 
from filing the claim (see 38 C.F.R. § 3.400(b)(1)(ii)(A)(B) 
(2009)), a remand is required to request these records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000) (holding that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them). 

Also, given the document produced by the Veteran which 
allegedly shows her filing her claim for non service 
connected disability pension benefits one month prior to 
August 29, 2003, and the fact that the existing record does 
not contain all of her medical records for this time period, 
the Board finds that a remand is also required to request 
these records because the effective date for her non service 
connected disability pension benefits will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later (see 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009)) even if the records do not show her 
disability was so incapacitating that it prevented her from 
filing her pension claim.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  Efforts to obtain 
the requested records should be ended 
only if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  Because these are Federal 
records, if they cannot be located or no 
such records exist, the Veteran should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claim's file.

2.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the record all of the 
Veteran's outstanding medical records 
from the Detroit VA Medical Center as 
well as from Harbor Light, Hutzel 
Hospital, and Lighthouse including all of 
her pre-August 29, 2003, treatment 
records.  All actions to obtain the 
requested records should be documented 
fully in the claim's file.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  If any of the records 
cannot be located or no such records 
exist, the Veteran should be notified in 
writing.  

3.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
38 C.F.R. § 3.400(b)(1)(ii)(A)(B). In 
addition, the RO should address whether 
the document dated in July 2003 
constitutes an earlier claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal 
including 38 C.F.R. § 
3.400(b)(1)(2)(A)(B).  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

